Criminal Term did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea (CPL 220.60 [3]). Although at the time of the plea the court agreed to sentence defendant to an indeterminate term of IV2 to AV2 years, it also specifically advised him that there were no promises as to the sentence if he failed to appear for sentencing or failed to report to the Department of Probation or was rearrested prior to sentencing. Therefore, defendant, who acknowledged his understanding of these conditions and agreed to them, cannot be heard to complain that the court abused its discretion in denying his motion to vacate his plea, when it imposed a higher sentence based upon defendant’s having violated each of these conditions *847(People v Mack, 107 AD2d 822; People v Davis, 106 AD2d 657; cf. People v Innes, 107 AD2d 712). Lazer, J. P., O’Connor, Weinstein and Brown, JJ., concur.